Entered: August 12th, 2020
                             Case 20-13224    Doc 41     Filed 08/12/20     Page 1 of 2
Signed: August 12th, 2020

SO ORDERED




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                              at Baltimore

         In re:                         *
                                        *
         Rhonda Wimbish,                *   Case No. 20-13224 MMH
                                        *   Chapter 13
                     Debtor.            *
                                        *
         *     *     *      * *    *    *   *      *      *    *  *                                *          *
                   ORDER ADDRESSING DOCUMENT FILED BY DEBTOR AND
                  NOTICE OF COURT’S CONTEMPLATED DISMISSAL OF CASE

                   On or about August 5, 2020, this Court received and docketed a document titled No

         Knowledge of Bankruptcy Proceedings (the “Document”) from Rhonda Wimbish, the above-

         captioned Debtor (the “Debtor”). ECF 40. The Debtor began this case by filing a voluntary petition

         under chapter 13 of the Bankruptcy Code on March 11, 2020. ECF 1. An Order to Show Cause

         Why Case Should not be Dismissed for Failure to Complete Required Pleadings was entered by

         this Court on July 1, 2020, and a Second Order to Show Cause Why Case Should not be Dismissed

         for Failure to Complete Required Pleadings (collectively the “Show Cause Orders”) was entered

         by this Court on July 24, 2020. ECF 36. ECF 38. By the Show Cause Orders the Debtor was

         required to file the following documents:

              •    Chapter 13 Plan and Certificate of Mailing Plan to all creditors
              •    Verification of Creditor Matrix
              •    Statement of Current Monthly Income and Calculation of Commitment Period and
                   Disposable Income
                    Case 20-13224      Doc 41    Filed 08/12/20     Page 2 of 2



      •   Summary of Assets and Liabilities
      •   Schedules C, D, E, F, G, H, I, J
      •   Declaration Concerning Debtor’s Schedules
      •   Statement of Financial Affairs

on or before August 6, 2020. By the Document filed by the Debtor, and the failure to file the

documents listed above, it appears that the Debtor does not desire to continue with her chapter 13

case. Accordingly, it is by the United States Bankruptcy Court for the District of Maryland,

          ORDERED, that should the Debtor chose to continue with the above-captioned case, the

documents listed above must be filed by the Debtor or the Debtor must request a hearing in

writing with this Court on or before August 28, 2020; and it is further

          ORDERED, that if the documents are not filed or a hearing is not requested in writing on

or before August 28, 2020, this Court may dismiss the case without further notice or hearing; and

it is further

          ORDERED, that the Court takes no action on the Document other than entering this Order

acknowledging the receipt and docketing of the Document, and acknowledging that the documents

listed above remain unfiled.

cc:       Debtor – Pro se
          Richard J. Hackerman
          Trustee
          U.S. Trustee

                                         END OF ORDER


(kgm)




                                                 2
